Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Introduction
The following is a non-final Office Action in response to Applicant’s communications received on January 10, 2022. Claims 1-4, 7-13, 15, 16, 19 and 20 have been amended. 
Currently, claims 1-20 are pending. Claims 1, 8 and 19 are independent.   

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submissions filed on January 10, 2022 has been entered.


Response to Amendments
The claim objection to 1-20 as set forth in the previous Office Action is withdrawn in response to Applicant’s amendments.
The 35 U.S.C. § 112 (a) rejection to claims 1-20 as set forth in the previous Office Action is withdrawn in response to Applicant’s amendments. 
Applicant’s amendments to 1-4, 7-13, 15, 16, 19 and 20 are NOT sufficient to overcome the 35 U.S.C. § 101 rejection as set forth in the previous Office Action. Therefore, the 35 U.S.C. § 101 rejection to claims 1-20 has been maintained.


Response to Arguments
Applicant’s arguments filed on January 10, 2022 have been fully considered.
Applicant’s arguments with respect to the 35 U.S.C. § 101 rejection have been considered but are moot in view of new ground(s) rejection in response to amendments.

Applicant’s arguments with respect to the 35 U.S.C. § 103 rejection have been considered and they are persuasive. 
For example, Applicant argues that the references fail to teach or suggest, among other things, “generating a plurality of user segments by clustering user data of each user, of the plurality of users, into one or more clusters based on the attribution levels for the plurality of topics for each user in the user-topic matrix, the generating of the plurality of user segments being indicative of assigning each user, of the plurality of users, to at least one  topic, of the plurality of topics.
Zoldi is still the best art found. Zoldi discloses a topic modeling technique is used on historical data to learn a number of behavioral archetypes and align certain behavior characteristics of entities allowing for segmentation of customers into archetypes (see ¶ 11); training the “topic model” is performed on a set of historical data observations such as those used to train the neural network, creating a set of percentile bins may be used for each archetype (topic) in the lookup table (see ¶ 37-38); Zoldi discloses a reason code is assigned by the lookup table based on highest ranked archetype (see ¶ 50). However, Zoldi fails to teach clustering the user data of each user into one or more clusters based on the attribution level for the plurality of topics for each user in the user-topic matrix. Therefore, the 35 U.S.C. § 103 rejection to claims 1-20 is withdrawn.



Claim Rejections – 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-7 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Regarding claims 1, the claim recites “applying the propensity model to a plurality of users” renders the claim indefinite because it is unclear how does it applying the propensity model to a plurality of user instead applying the propensity model to [value or data] for the prediction. The Specification does not provide any description for ascertaining the scope of the claim, and one of ordinary skill in the art would not understand how is applying a machine learning model to the users (people) with respect to the claimed subject matter. Applicant is required to particularly point out and distinctly claim the subject matter which applicant regards as the invention. 
Dependent claims 2-7 are also rejected for the same reasons as each depends on claim 1.
Further, claims 1 and 15 recite “the first machine learning model” and “the topic machine learning model”, respectively, render the claims insufficient antecedent basis for the limitations in the claims.





Claim Rejections - 35 USC § 101

The 35 U.S.C. §101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
As per Step 1 of the subject matter eligibility analysis, it is to determine whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.
In this case, claims 1-7 are directed to a method for generating user segments without tied to a particular machine for performing the steps, which falls outside the four statutory categories. However, claim 1-7 will be included in the Step 2 Analysis for the purpose of compact prosecution. Claims 8-18 are directed to one or more computer storage media storing computer-usable instructions; and the computer storage media does not comprise signals per se, or other data signal such as a carrier ware or other transport mechanism (see Spec ¶ 93), the claims are fall within the statutory category of a product; Claims 19-20 are directed to a system comprising one or more processors and one or more computer storage media, which falls within the statutory category of a machine.
With respect to claims 1-7, the claims are directed to non-statutory subject matter because the claims are directed to a method without tied to a particular machine. One factor to consider when determining whether a claim recites a §101 patent eligible process is to determine if the claimed process (1) is tied to a particular machine or; (2) transforms a particular article to a different state or thing. See In re Bilski, 545 F.3d 943, 88 USPQ2d 1385 (Fed. Cir. 2008) (en banc) aff’d, Bilski v. Kappos, 561 U.S. ___, 130 S.Ct. 3218, 95 USPQ2d 1001 (U.S. 2010). (Machine-or-Transformation Test).
In Step 2A of the subject matter eligibility analysis, it is to “determine whether the claim at issue is directed to a judicial exception (i.e., an abstract idea, a law of nature, or a natural phenomenon). Under this step, a two-prong inquiry will be performed to determine if the claim recites a judicial exception (an abstract idea enumerated in the 2019 PEG), then determine if the See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019).
In Prong One, it is to determine if the claim recites a judicial exception (an abstract idea enumerated in the 2019 Guidance, a law of nature, or a natural phenomenon).  
Taking the method claims as representative, claim 1 recites limitations of “converting raw event data to training data, training a propensity model for a key performance indicator (KPI) of interest using training data formed from combining user behavior features and/or user attributes with known outcomes for the KPI of interest; updating the propensity model with additional training data; applying the propensity model to a plurality of users to predict an outcome for KPI interest for each user, applying of the propensity model to the plurality of users, generating a user-reason code matrix that includes, for each user, of the plurality of users, a contribution value for each reason code from a plurality of reason codes, the contribution value indicates an impact of each reason code on the predicted outcome, each reason code representing a variable used by the propensity model to predict the outcome for the KPI of interest; applying a topic model to generate a topic matrix and a user-topic matrix, the topic matrix including, for each topic from a plurality of topics, a contribution level for each of at least a portion of the plurality of reason codes indicating a rank of importance of each reason code in defining each topic, the user-topic matrix including, for each user, an attribution level for each topic from the plurality of topics; and generating a plurality of user segments by clustering user data of each user, of the plurality of users, to one or more clusters based on the attribution levels for the plurality of topics for each use in the user-topic matrix, the generating of the plurality of user segments being indicative of assigning each user, of the plurality of users, to at least on topic, of the plurality of topics”. The limitations, as drafted, are methods that allow user to manage commercial interactions including marketing campaigns or sales activities, and managing personal behavior or interactions between people, which fall within the certain methods of organizing human activity grouping. See Under the 2019 Guidance, 84 Fed. Reg. 52. Accordingly, the claims recite an abstract idea, and the analysis proceed to Prong Two. The mere recitation of “a propensity model” and “topic model” do not take the claims out of the certain methods of organizing human activity grouping. The Specification in ¶ 53-54 describes an equation can be used to represent a propensity model for an outcome of interest, and a user can 
In Prong Two, it is to determine if the claim recites additional elements that integrate the exception into a practical application of the exception. 
Beyond the abstract idea, claim 1 recites additional elements of “a propensity model” and “topic model” as generic mathematical components that predict outcomes and provide data matrixes, which confirms the abstract nature of the claimed models. Besides, the claim or the Specification do not indicate these models are trained by a machine learning, nor is there any indication that the method improves machine learning or the training of models in any technical way. Claim 1 does not recite any particular machine for performing the steps, or in another word, a machine is not required in the claim to achieve the result. Even if the “one or more computing devices” mentioned in claim 8 was recited claim 1 for performing the steps, the claims add nothing more than generic computer components that perform generic computer functions to implement the abstract idea. For example, performing calculations quickly is simply the result of using a computer. However, the court has held that it is not an improvement when the increased speed comes solely from the capabilities of a general-purpose computer, see FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095 (Fed. Cir. 2016); and Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055 (Fed. Cir. 2017) (using a generic computer to automate a process of applying to finance a purchase is not an improvement to the computer’s functionality). Accordingly, the claim as a whole does not integrate the recited judicial exception into a 
In Step 2B of Alice, it is "a search for an ‘inventive concept’—i.e., an element or combination of elements that is ‘sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the [ineligible concept’ itself.’” Id. (alternation in original) (quoting Mayo Collaborative Servs. v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1294 (2012)).
The claim as described in Prong Two above, nothing in the subject matter claimed that transforms the abstract idea into an inventive concept. The same analysis applies here in Step 2B. 
Beyond the abstract idea, claim 1 recites additional elements of “a propensity model” and “topic model” as generic mathematical components that predict outcomes and provide data matrixes, which confirms the abstract nature of the claimed models. Besides, the claim or the Specification do not indicate these models are trained by a machine learning, nor is there any indication that the method improves machine learning or the training of models in any technical way. Claim 1 does not recite any particular machine for performing the steps, or in another word, a machine is not required in the claim to achieve the result. Even if the “one or more computing devices” mentioned in claim 8 was recited claim 1 for performing the steps, the claims add nothing more than generic computer components that perform generic computer functions to implement the abstract idea. The Specification in ¶ 36 describes that “a user device may be embodied as a personal computer (PC), a laptop computer, a mobile device, a smartphone, a tablet computer, a smart watch, a wearable computer, a personal digital assistant (PDA)…or any other suitable device.” When given the broadest reasonable interpretation and in light of the Specification, these devices are no more than generic computer components, at best, they may inoked as tools for applying the previously generated (well-known) models to implement the abstract idea. However, simply implementing the abstract idea on a generic computer for performing generic computer functions does not amount to significantly more than the abstract idea. See FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095, 120 USPQ2d 1293, 1296 (Fed. Cir. 2016)(Accelerating a process of analyzing audit log data when the increased speed comes solely from the capabilities of a general-purpose computer); Return Mail, Inc. v. U.S. Postal Service, -- F.3d --, --, -- USPQ2d --, -- slip op. at 33 (Fed. Cir. August 28, 2017) (Merely using a computer to perform an abstract idea, e.g., applying the functionality of a computer and Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017) (Mere automation of manual processes, such as using a generic computer to process an application for financing a purchase); and MPEP 2106.05.
For the foregoing reasons, claims 1-7 cover subject matter that is judicially-excepted from patent eligibility under § 101. The other independent claims - product claims 8-18 and system claim 19-20 parallel claims 1-7 —similarly cover claimed subject matter that is judicially-excepted from patent eligibility under § 101.
 Therefore, the claims as a whole, viewed individually and as a combination, do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself. The claims are not patent eligible.

 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAN G CHOY whose telephone number is (571)270-7038.  The examiner can normally be reached on 5/4/9 compressed work schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAN G CHOY/Primary Examiner, Art Unit 3624